Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.268 Filed 08/27/20 Page 1 of 24




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION


   United States of America,               Criminal No. 1:18-cr-20505

        Plaintiff,                         Honorable Thomas Ludington

   v.

   Michael Brown

           Defendant.

   ________________________________/



                 United States’ Response Opposing
         the Defendant’s Motion for Compassionate Release

        Michael Brown is currently serving a 60-month custodial sentence

for possession with intent to deliver crack cocaine in violation of 21 U.S.C.

841(a)(1) & (b)(1)(B). According to the BOP website, his earliest projected

release date is October 21, 2021.

  Brown does not qualify for compassionate release. He does not satisfy

substantive requirements for compassionate release. “[T]he mere

existence of Covid-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate


                                     1
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.269 Filed 08/27/20 Page 2 of 24




release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Brown

does not have a condition that places him at higher risk from Covid-19.

Further, Brown’s criminal history make him a danger to the

community, precluding release under USSG § 1B1.13 (2). Brown has

six previous theft related convictions including theft, robbery and

finally armed robbery. He further has a forty-year history of drug

abuse and three previous convictions for manufacture/distribution of a

controlled substance. The defendant was off of parole for less than

three years when he was arrested for the instant offense of possession

with intent to distribute crack cocaine.

  The Bureau of Prisons has also taken significant steps to protect all

inmates, including Brown, from Covid-19. Since January 2020, the

Bureau of Prisons has implemented “a phased approach nationwide,”

implementing an increasingly strict protocol to minimize the virus’s

spread in its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th

Cir. 2020). And the Bureau of Prisons has assessed its entire population

to determine which inmates face the most risk from Covid-19, pose the

least danger to public safety, and can safely be granted home

confinement. As of August 25, 2020, this process has already resulted in


                                     2
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.270 Filed 08/27/20 Page 3 of 24




at least 7,578 inmates being placed on home confinement. See BOP

Covid-19 Website. At least 120 of those inmates are from the Eastern

District of Michigan. Given the Bureau of Prisons’ efforts—and “the

legitimate concerns about public safety” from releasing inmates who

might “return to their criminal activities,” Wilson, 961 F.3d at 845—the

Court should deny Brown’s motion for compassionate release.

                               Background

  Defendant has nine previous felony convictions stretching back to his

early twenties. He has a forty-year history of addiction and drug abuse.

He was previously convicted of armed robbery of a convenience store

and after that committed the offense for which he is now incarcerated.

The instant offense involved the following facts taken from Brown’s

(PSR – Paras. 11-12).

  Prior to June 22, 2018, officers from the Violent, Incident,

Prevention, Enforcement Response (VIPER) Unit in Bay City,

Michigan, conducted a controlled purchase of crack cocaine from

Michael Brown with the use of a Confidential Informant (CI). Officers

were able to secure a search warrant for the defendant’s residence. On

June 22, 2018, officers executed a search warrant at the defendant’s


                                     3
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.271 Filed 08/27/20 Page 4 of 24




residence in Bay City, Michigan. Officers searched the residence and

located a digital scale with cocaine residue; a glass crack pipe; 79 grams

of crack cocaine divided up between three plastic bags; 22 grams of

powder cocaine; a plastic container with crack cocaine and a razor blade

inside; a plate with crack cocaine and a razor blade in the oven;

approximately $920.00 in cash; the defendant’s driver’s license; used

rubber gloves; and small zip lock plastic bags.

  Brown began serving his prison sentence on June 3, 2019, and is

currently incarcerated at Milan Correctional Facility. He is 53 years

old, and his projected release date is October 21, 2021. His only

underlying medical condition is high blood pressure, which is controlled

by medication. It should be noted he is 5’4” and weighs approximately

160 pounds. His BMI is 27. His doctor has diagnosed him as pre-

diabetic, but the doctor’s recommendation is a better diet and exercise

as noted in Brown’s medical history. Nevertheless, Brown has moved

for compassionate release, citing his medical conditions and the Covid-

19 pandemic. He has exhausted his relief and the bureau of prisons has

denied his request for compassionate relief.




                                     4
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.272 Filed 08/27/20 Page 5 of 24




                                Argument

I.   The Bureau of Prisons has responded to Covid-19 by
protecting inmates and increasing home confinement.

     A.    The Bureau of Prisons’ precautions have mitigated
           the risk from Covid-19 within its facilities.

  The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34

(6th Cir. 2020). For over almost a decade, the Bureau of Prisons has

maintained a detailed protocol for responding to a pandemic. Consistent

with that protocol, the Bureau of Prisons began planning for Covid-19

in January 2020. Wilson, 961 F.3d at 833–34.

  On March 13, 2020, the Bureau of Prisons started modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 961 F.3d at 834. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between

facilities. Id. When new inmates arrive, asymptomatic inmates are

placed in quarantine for a minimum of 14 days. Id. Symptomatic


                                     5
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.273 Filed 08/27/20 Page 6 of 24




inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

  Within its facilities, the Bureau of Prisons has “modified operations

to maximize physical distancing, including staggering meal and

recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 961 F.3d at 834. Social visits have

been suspended to limit the number of people entering the facility and

interacting with inmates. Id. But to ensure that relationships and

communication are maintained throughout this disruption, the Bureau

of Prisons has increased inmates’ telephone allowance to 500 minutes

per month. Legal visits are permitted on a case-by-case basis after the

attorney has been screened for infection.

  Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19


                                     6
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.274 Filed 08/27/20 Page 7 of 24




completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

     B.    The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

  The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. Recent

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in



                                     7
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.275 Filed 08/27/20 Page 8 of 24




deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 7,500 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem

appeared, and policy solutions emerged.” United States v. Alam, 960

F.3d 831, 836 (6th Cir. 2020).

   This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the

Bureau of Prisons is basing its home-confinement decisions on several

factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

criteria account for justifiable concerns about whether inmates “might

have no safe place to go upon release and [might] return to their
                                    8
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.276 Filed 08/27/20 Page 9 of 24




criminal activities,” as well as “legitimate concerns about public safety.”

Wilson, 961 F.3d at 845.

  The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals,

en masse. See id. It must focus on the inmates who have the highest

risk factors for Covid-19 and are least likely to engage in new criminal

activity. This is true not just to protect the public generally, but to avoid

the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

§ 60541(g)(2).

  The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,”

Wilson, 961 F.3d at 845, including whether a particular inmate would


                                     9
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.277 Filed 08/27/20 Page 10 of 24




adhere to release conditions and social-distancing protocols during the

pandemic. If a prisoner would be unlikely to take release conditions or

Covid-19 precautions seriously, for instance, he would also be far more

likely than the general public to contract and spread Covid-19 if

released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.




                                     10
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.278 Filed 08/27/20 Page 11 of 24




      Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,

2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.

II.     The Court should deny Brown’s motion for compassionate
        release.

      Brown’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston, 529

F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

                                      11
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.279 Filed 08/27/20 Page 12 of 24




narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

   First, compassionate release requires exhaustion. If a defendant

moves for compassionate release, the district court may not act on the

motion unless the defendant files it “after” either completing the

administrative process within the Bureau of Prisons or waiting 30 days

from when the warden at his facility received his request. 18 U.S.C.

§ 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832 (6th Cir.

2020). And as the Sixth Circuit recently held, this statutory exhaustion

requirement is mandatory. Alam, 960 F.3d at 832–36.

   Second, even if a defendant exhausts, he must show “extraordinary

and compelling reasons” for compassionate release, and release must be

“consistent with” the Sentencing Commission’s policy statements. 18

U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),

compliance with the policy statements incorporated by § 3582(c)(1)(A) is

mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

defendant must have a medical condition, age-related issue, family


                                     12
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.280 Filed 08/27/20 Page 13 of 24




circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, a

district court may not grant the motion unless the factors in 18 U.S.C.

§ 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

at sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      C. Brown is not eligible for compassionate release under
         the Mandatory criteria in USSG § 1B1.13

   Even though Brown has exhausted his administrative remedies, his

compassionate release would still be improper. Congress tasked the

Sentencing Commission with “describ[ing] what should be considered

extraordinary and compelling reasons for [a] sentence reduction” under

§ 3582(c)(1)(A), as well as developing “the criteria to be applied and a

list of specific examples” for when release is permitted. 28 U.S.C.

§ 994(t). The compassionate-release statute thus permits a sentence

                                     13
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.281 Filed 08/27/20 Page 14 of 24




reduction only when “consistent with” the Sentencing Commission’s

policy statements. 18 U.S.C. § 3582(c)(1)(A).

   Because the Sentencing Commission fulfilled Congress’s directive in

USSG § 1B1.13, compliance with that policy statement is mandatory for

any defendant seeking compassionate release under § 3582(c)(1)(A). The

Supreme Court has already reached the same conclusion for compliance

with USSG § 1B1.10 under 18 U.S.C. § 3582(c)(2), based on the

statutory language there. Dillon v. United States, 560 U.S. 817, 827

(2010). And the statutory language in § 3582(c)(1)(A) is identical to the

language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such

a reduction is consistent with applicable policy statements issued by the

Sentencing Commission”), with § 3582(c)(2) (same). When Congress

uses the same language in the same statute, it must be interpreted in

the same way. United States v. Marshall, 954 F.3d 823, 830 (6th Cir.

2020). In both contexts, then, the Sentencing Commission’s restraints

“on a district court’s sentence-reduction authority [are] absolute.”

United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014) (citing

Dillon, 560 U.S. 817); accord United States v. Saldana, 807 F. App’x

816, 819–20 (10th Cir. 2020).


                                     14
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.282 Filed 08/27/20 Page 15 of 24




   The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. Saldana, 807 F. App’x at 819–

20. Section 1B1.13 remains binding.

   Section 1B1.13 narrowly tailors compassionate release to a group of

non-dangerous defendants, who are most in need. That policy

statement limits “extraordinary and compelling reasons” to four

categories: (1) the inmate’s medical condition; (2) the inmate’s age; (3)

the inmate’s family circumstances; and (4) other reasons “[a]s

determined by the Director of the Bureau of Prisons,” which the Bureau

of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13

cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Brown and other inmates. See

Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). Thus, “the

mere existence of Covid-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify


                                     15
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.283 Filed 08/27/20 Page 16 of 24




compassionate release, especially considering BOP’s statutory role, and

its extensive and professional efforts to curtail the virus’s spread.” Raia,

954 F.3d at 597; cf. Wilson, 961 F.3d at 845.

   Brown’s age and medical condition likewise do not satisfy the

requirements for release in USSG § 1B1.13 cmt. n.1, even when

considered in combination with the Covid-19 pandemic. Brown is 54

and suffers from high blood pressure which is controlled by medication.

His medical records establish that he does not have a condition that is

known to place him at a higher risk of severe illness from Covid-19. See

CDC Risk Factors (as updated) (identifying the confirmed medical

conditions that increase someone’s risk from Covid-19). While

hypertension may be a risk factor for severe illness from Covid-19, the

CDC has determined that there is insufficient data to establish that

such individuals actually are at increased risk. (Id.). Moreover, here,

Brown’s hypertension appears to be controlled with medication that he

is receiving while in BOP custody. Brown also claims that he is at

higher risk from Covid-19 due to having been exposed to hepatitis C

and tuberculosis. However, Brown’s medical records show that he has

tested negative for both diseases. [Cite to medical records.] So whether


                                     16
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.284 Filed 08/27/20 Page 17 of 24




considered alone or in combination with the Covid-19 pandemic,

Brown’s age and medical condition do not satisfy the initial eligibility

criteria for release under USSG § 1B1.13 cmt. n.1. See United States v.

Murphy, No. 15-20411, 2020 WL 2507619, at *5–*6 (E.D. Mich. May 15,

2020).

   Further, Brown’s significant criminal record casts doubt on whether

he would abide by the release conditions and social-distancing protocols

that could diminish his risk of contracting Covid-19 if released from

custody. Although the average person might have a higher risk of

contracting or developing complications from Covid-19 in prison than if

released, an individual defendant’s risk varies widely. It depends on a

long list of variables, including the precautions at his prison, the

number of Covid-19 cases there, the prison’s medical facilities, his

access to medical care if released, and the threat from Covid-19 at his

release location. A defendant’s risk of contracting Covid-19 also depends

not just on his opportunities for social-distancing, but on his willingness

to take advantage of those opportunities and engage in social-distancing

for the pandemic’s duration. Brown has not had a stable family life for

many years and has never held a stable job. He therefore may be at


                                     17
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.285 Filed 08/27/20 Page 18 of 24




higher risk of contracting Covid-19 as he does not have access to stable

housing and certainly is not able to work from home. (PSR - Paragraphs

53-56).

   Brown also remains ineligible for compassionate release because he

is a danger to the community. Section 1B1.13(2) only permits release if

a “defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” As with the other

requirements in § 1B1.13, this prohibition on releasing dangerous

defendants applies to anyone seeking compassionate release. 18 U.S.C.

§ 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);

United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020)

(confirming that a released defendant must “not represent a danger to

the safety of any other person or the community”). Although a court

must also evaluate the defendant’s dangerousness when balancing the

§ 3553(a) factors, dangerousness alone is a per se bar to release under

USSG § 1B1.13(2). United States v. Knight, No. 15-20283, 2020 WL

3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).




                                     18
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.286 Filed 08/27/20 Page 19 of 24




   An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2)

references for its dangerousness determination—requires a

comprehensive view of community safety, “a broader construction than

the mere danger of physical violence.” United States v. Cook, 880 F.2d

1158, 1161 (10th Cir. 1989) (per curiam). Indeed, even when considering

pretrial detention under § 3142(g), “[t]he concept of a defendant’s

dangerousness encompasses more than merely the danger of harm

involving physical violence.” United States v. Williams, No. 20-1413,

2020 WL 4000854, at *1 (6th Cir. July 15, 2020) (citing United States v.

Vance, 851 F.2d 166, 169–70 (6th Cir. 1988)). That reasoning applies

even more strongly post-judgment, when the defendant’s presumption

of innocence has been displaced by a guilty plea or jury’s verdict and

when “the principle of finality” becomes “essential to the operation of

our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989).

   Section 1B1.13(2) is thus a significant hurdle to release. It bars the

release of violent offenders. It bars the release of most drug dealers,

“even without any indication that the defendant has engaged in

violence.” United States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir.

2010) (“[D]rug trafficking is a serious offense that, in itself, poses a


                                     19
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.287 Filed 08/27/20 Page 20 of 24




danger to the community.”); Knight, 2020 WL 3055987, at *3. It bars

the release of defendants whose offenses involved minor victims or child

pornography. See United States v. McGowan, No. 20-1617, 2020 WL

3867515, at *3 (6th Cir. July 8, 2020). It also bars the release of many

“non-violent” offenders, such as defendants who were involved in serial

or significant fraud schemes or otherwise present a danger to the

community in some respect. See Stone, 608 F.3d at 948 n.7; United

States v. Reynolds, 956 F.2d 192, 192 (9th Cir. 1992) (“[D]anger may, at

least in some cases, encompass pecuniary or economic harm.”); United

States v. Israel, No. 17-20366, 2017 WL 3084374, at *5 (E.D. Mich. July

20, 2017) (recognizing that “economic harm may qualify as a danger”

foreclosing release).

   Adhering to § 1B1.13 (2) is especially important given the current

strain on society’s first responders and the rise in certain types of crime

during the Covid-19 pandemic. Police departments in many cities have

been stretched to their limits as officers have either contracted Covid-19

or been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. Child sex predators have taken

advantage of bored school-aged kids spending more time online. Covid-


                                     20
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.288 Filed 08/27/20 Page 21 of 24




19-based fraud schemes have proliferated. Drug overdoses are

skyrocketing. There are real risks to public safety right now, and those

risks will only increase if our community is faced with a sudden influx

of convicted defendants.

   Because Brown’s release would endanger the community, § 1B1.13(2)

prohibits reducing his sentence under § 3582(c)(1)(A). Brown is a

convicted drug dealer with six previous theft related convictions

including theft, robbery and finally armed robbery, and a history of

addiction. He would be a danger to the community under any

circumstances.

      C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Knight, No. 15-20283, 2020

WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

weigh against his request for compassionate release.”); United States v.

Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

                                     21
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.289 Filed 08/27/20 Page 22 of 24




2020) (holding that the “[d]efendant’s circumstances do not warrant

compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15,

2020) (denying compassionate release because “the 18 U.S.C. § 3553(a)

sentencing factors do not favor release”); see also United States v.

Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

court’s denial of compassionate release based on the § 3553(a) factors).

So even if the Court were to find Brown eligible for compassionate

release, the § 3553(a) factors should still disqualify him.

   Brown began serving his sentence on June 3, 2019 and was

sentenced to 60 months. He has currently served 14 months of a 60

month sentence. That is less than 25% of his current sentence. While it

is true that his earliest possible release date is October of 2021; there is

no guarantee he will be released at the earliest possible date. Assuming

that he is released in October of 2021; that would make his actual time

served 32 months. At this point he has still served less than half his

sentence even with a projected release date of October of 2021, as he

would have served only 14 months. A district court may deny

compassionate release when defendant has “served only a fraction of his


                                     22
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.290 Filed 08/27/20 Page 23 of 24




sentence.” United States v. Kincaid, 805 F.App’x 394, 396 (6th Cir. May

18, 2020).

      Granting Brown compassionate release when he has served less than

a quarter of his original sentence would lead to an unwarranted

sentencing disparity, and improperly minimize the seriousness of his

drug offense and undermine the deterrent effect of his sentence. For

these reasons the factors in U.S.C. § 3553(a) weigh against

compassionate release for Brown.

II.     If the Court were to grant Brown’s motion, it should order
        a 14-day quarantine before release.

      If the Court were inclined to grant Brown’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.

                                Conclusion

      Brown’s motion should be denied.


                                           MATTHEW SCHNEIDER
                                           United States Attorney
Dated: August 27, 2020
                                           s/ALISON FURTAW
                                           ALISON FURTAW, P55893
                                           Assistant United States Attorney
                                           600 Church Street, Flint, MI 48502
                                           Telephone: 810.766.5177

                                      23
Case 1:18-cr-20505-TLL-PTM ECF No. 32, PageID.291 Filed 08/27/20 Page 24 of 24




                       CERTIFICATE OF SERVICE

      I hereby certify that on August 27, 2020, the foregoing document
was electronically filed by an employee of the United States Attorney’s
Office with the Clerk of the Court using the ECF system which will send
notification of such filing to the following:

   Benjamin Glassman

                                    s/JESSICA SZUKHENT
                                    United States Attorney’s Office
                                    Legal Assistant




                                     24
